Dismissed and Memorandum Opinion filed January 21, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01042-CV
____________
 
UNITED BANK CARD, INC., Appellant
 
V.
 
UNIVERSAL WEATHER AND AVIATION, INC., Appellee
 

 
On Appeal from the
157th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-07541
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a default judgment signed September 8, 2009. On January 15, 2010,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R.
App. P. 42.1. On January 8, 2010,
the trial court granted appellant’s motion for new trial, rendering this appeal
moot. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.